DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election and Status of Claims
Claims 1 – 15 are pending. Claims 11 – 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022 and supplemental response filed 10/12/2022.
The traversal is on the grounds that examination of all the claims would not be an undue burden on the Examiner, as it is alleged that all the claims are sufficiently related, with particular note to Group II including similar limitations of Group I, and including an allegation that claims 14 and 15, which make up groups III and IV, are dependent claims of independent claim 1. Applicant also traverses on the ground that the demand for election is burdensome on the public. This is not found persuasive because a restriction is proper in national stage applications submitted under 35 USC 371 when an Examiner finds a lack of unity of invention. As discussed in the restriction requirement mailed 8/24/2022, the Examiner maintains that groups I, II, III, and IV lack unity of invention a posteriori. Undue burden is not a consideration in restriction practice of national stage applications submitted under 35 USC 371. Further, the Examiner notes that claims 14 and 15 cannot be dependent claims of independent claim 1, as they claim a different product (an iron core and a transformer, respectively) than independent claim 1 (an Fe-based amorphous alloy ribbon).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1 – 10 are thus under consideration for this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “r”, present in Figs. 9A and 9B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0154084 (“Yoshizawa”; of record).
Regarding claim 1, Yoshizawa teaches an Fe-based amorphous alloy ribbon ([0016]) having a free solidified surface ([0061], L 5; Fig. 1, #1) and a roll contact surface (the side opposite the free solidified surface when formed by a single-roll contact method, see [0061], L 4-5; Fig. 1, side opposite #1), wherein the Fe-based amorphous alloy ribbon has a plurality of laser irradiation mark rows each configured from a plurality of laser irradiation marks on at least one surface of the free solidified surface or the roll contact surface ([0011]).
Yoshizawa teaches that the Fe-based amorphous alloy ribbon has: a line interval of from 2 mm to 20 mm, the line interval being defined as a centerline interval in a middle section in a width direction, between mutually adjacent laser irradiation mark rows of a plurality of such laser irradiation mark rows arranged in a casting direction of the Fe-based amorphous alloy ribbon, the width direction being orthogonal to the casting direction ([0057]). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the line interval taught by Yoshizawa (2-20 mm) overlaps substantially with the line interval of 10-60 mm of the present claim.
Regarding the spot interval, defined as an interval between center points of the plurality of laser irradiation marks in each of the plurality of laser irradiation mark rows, it is noted that Yoshizawa teaches a number density of recesses i.e. spots in each of the transverse lines is 2 recesses/mm to 25 recesses/mm ([0057]). Such a “number density” may be converted to the spot interval property, and is equivalent to 0.04 mm to 0.50 mm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the spot interval derived from the number density taught by Yoshizawa (0.04-0.50 mm) encompasses the claimed spot interval of 0.10 mm to 0.50 mm.
Regarding the number density D of the laser irradiation marks, provided that the line interval is d1 (mm), the spot interval is d2 (mm), and the number density D of the laser irradiation marks is D = (1/d1) x (1/d2), Yoshizawa results in a number density D range of 0.1 marks/mm2 to 5 marks/mm2. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the number density D range (0.1-5 marks/mm2) overlaps substantially with the claimed range of 0.05-0.50 marks/mm2.
Regarding claim 4, Yoshizawa teaches that the height of the projections formed on the surface of the Fe-based amorphous alloy ribbon are most preferably 0.3-1.8 microns ([0052], L 20-22). This height has been drawn by the Examiner as equivalent to the maximum cross-sectional height of the free solidified surface.
Regarding claim 5, Yoshizawa teaches that the Fe-based amorphous alloy ribbon is preferably an Fe-Si-B alloy ribbon having a composition ([0039], L 7-10) which is compared to that of the present claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Yoshizawa overlaps the claimed composition with respect to each of Fe content, B content, and combined B+Si content.
Regarding claim 6, Yoshizawa teaches that the thickness of the Fe-based amorphous alloy ribbon is preferably 30 microns or less ([0014]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness of the Fe-based amorphous alloy ribbon taught by Yoshizawa (30 microns or less) overlaps the claimed thickness of 20-35 microns.
Regarding claim 7, Yoshizawa does not explicitly measure properties of the Fe-based amorphous alloy ribbon under conditions of a frequency of 60 Hz and a magnetic flux density of 1.45 T. However, under conditions of a frequency of 50 Hz and a magnetic flux density of 1.30 T, the Fe-based amorphous alloy ribbon is shown to possess an iron loss of 0.10 W/kg or less ([0034]; Fig. 8), falling within the claimed range of 0.160 W/kg or less and under similar conditions.
Regarding the claimed exciting power property, the Examiner has drawn the property of apparent power taught by Yoshizawa to be equivalent, as it is considered an “exciting property” of the ribbon ([0006]-[0007]) and is measured with the same units (Fig. 7). Yoshizawa teaches that under conditions of a frequency of 50 Hz and a magnetic flux density of 1.30 T, the Fe-based amorphous alloy ribbon is shown to possess an apparent/exciting power ~0.21 VA/kg or less (Fig. 7).
Further, it is noted that Figs. 9 and 10 of Yoshizawa each display data corresponding to iron loss and apparent/exciting power which also represent substantial overlap with the claimed ranges (Fig. 10 with respect to apparent/exciting power), or fall entirely within them (Fig. 9 with respect to iron loss). In view of each of Figs. 8-10, and considering the substantial similarity in magnetic conditions when measuring these properties (50 Hz and 1.30 T vs. 60 Hz and 1.45 T), a prima facie case of obviousness exists, as it would be expected that the properties would also possess substantial overlap when measured at the exact same conditions.
Regarding claim 8, Yoshizawa teaches that the Fe-based amorphous alloy ribbon is preferably an Fe-Si-B alloy ribbon having a composition ([0039], L 7-10) which is compared to that of the present claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Yoshizawa overlaps the claimed composition with respect to each of Fe content, B content, and combined B+Si content.
Regarding claim 9, Yoshizawa is silent with respect to the magnetic flux density of the Fe-based amorphous alloy ribbon, when measured under conditions of a frequency of 60 Hz and a magnetic field of 7.9557 A/m.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the Fe-based amorphous alloy ribbon taught by Yoshizawa would possess the magnetic flux density property as claimed, or in an amount thereof to render the claimed range of 1.52 T or more obvious due to an encompassing or overlapping range, absent evidence or persuasive reasoning to the contrary, in view of a) the substantially identical magnetic properties of the Fe-based amorphous alloy ribbon of Yoshizawa and that of the present application, discussed further in dependent claim 7 for example; b) the substantially similar structure of the ribbons, discussed in independent claim 1, for example; and c) the substantially similar method of manufacturing the Fe-based amorphous alloy ribbons, as both ribbons are prepared by a single roll method (Yoshizawa: [0040], L 1-2 & [0061]; Instant Application: [0126]) and then subsequently surface-modified by laser irradiation (Yoshizawa: [0046]; Instant Application: [0247]).
Regarding claim 10, the Examiner notes that the claimed requirement “for use at an operating magnetic flux density Bm, wherein a ratio of operating magnetic flux density Bm saturated magnetic flux density Bs, is from 0.88 to 0.94” is an intended use of the claimed Fe-based amorphous alloy ribbon. The claim limitation is intended use as it requires one to record an operating magnetic flux density, which is a process property of the ribbon only determined when a magnetic field of an undetermined strength, a process parameter, is applied to the Fe-based amorphous alloy ribbon. In conclusion, the claim requires one to operate an apparatus comprising the claimed ribbon at an undetermined magnetic flux density, to compare that flux density to the saturation flux density of the claimed ribbon.
It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Nothing in the art suggests that the claimed ribbon would be incapable of being operated within a magnetic field having a strength such that the operating flux density of the ribbon is 88-94% of the saturation flux density of the ribbon. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0154084 (“Yoshizawa”; of record) in view of US 2016/0035474 (“Azuma”; cited on IDS of 8/5/2021).
Regarding claim 2, the Examiner notes that the language of the claim is explained by Applicant in [0177]-[0182] of the as-filed disclosure. In short, when a proportion of a length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon is 50% in each direction from the center in the width direction toward both ends in the width direction, the laser irradiation marks extends across the entirety of the width of the Fe-based amorphous alloy ribbon. On the other hand, when a proportion of a length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon is 10%, the laser irradiation marks extends across 20% of the width of the Fe-based amorphous alloy ribbon, with the midpoint being in the center of the ribbon, thus leaving 40% of the ribbon on each side unaffected.
Taking this into account, Yoshizawa is silent with respect to the proportion of length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon, extending in each direction from the center in the width direction toward both ends in the width direction.
Azuma teaches a wound magnetic core which may be made of laser surface-modified Fe-based amorphous alloy ribbons ([0001]). Azuma teaches that laser processing recesses analogous to the marks as claimed and as taught by Yoshizawa, are vacant in margins from both ends of the ribbon in a width direction ([0043], L 1-8; Fig. 1-A, margins a and b). Azuma teaches that by providing the ribbon with these margins, the time required for processing an Fe-based amorphous alloy ribbon with a laser can be shortened, which contributes remarkably to improvement of the productivity of a laser processing ([0043], L 10-16). Azuma teaches that the margins may be 5 mm wide, for example ([0043], L 8), and that a typical width of the ribbon practical for producing a magnetic core with a large capacity is 50-220 mm ([0061], L 8-10), similar to the typical width of 25-220 mm as taught by Yoshizawa (see Yoshizawa: [0041]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Azuma within Yoshizawa, and leave margins of the Fe-based amorphous alloy ribbon extending 5 mm from the edges of the ribbon vacant of laser irradiation marks. By providing the ribbon with these margins, the time required for processing an Fe-based amorphous alloy ribbon with a laser can be shortened, which contributes remarkably to improvement of the productivity of a laser processing. Further, a total ribbon width of 50-220 mm is practical for producing a magnetic core with a large capacity.
Applying the margins of 5 mm to the ribbon width of 50-220 mm, it can be concluded that modified Yoshizawa teaches that a proportion of a length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon ranges from  40-47.7% in each direction from the center in the width direction toward both ends in the width direction. Such a proportion falls within the claimed range of 10-50%.
Regarding claim 3, the Examiner notes that the language of the claim, when compared to instant claim 2, requires the laser irradiation mark rows to be present in at least the middle 6/8, or 75%, of the ribbon, in the width direction, with 1/8, or 12.5% of the ribbon along the ends, not requiring the laser irradiation mark rows. This would be roughly equivalent to when a proportion of a length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon is at least 37.5% (and up to a theoretical maximum of 50%) in each direction from the center in the width direction toward both ends in the width direction.
Taking this into account, Yoshizawa is silent with respect to the proportion of length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon, extending in each direction from the center in the width direction toward both ends in the width direction.
Azuma teaches a wound magnetic core which may be made of laser surface-modified Fe-based amorphous alloy ribbons ([0001]). Azuma teaches that laser processing recesses analogous to the marks as claimed and as taught by Yoshizawa, are vacant in margins from both ends of the ribbon in a width direction ([0043], L 1-8; Fig. 1-A, margins a and b). Azuma teaches that by providing the ribbon with these margins, the time required for processing an Fe-based amorphous alloy ribbon with a laser can be shortened, which contributes remarkably to improvement of the productivity of a laser processing ([0043], L 10-16). Azuma teaches that the margins may be 5 mm wide, for example ([0043], L 8), and that a typical width of the ribbon practical for producing a magnetic core with a large capacity is 50-220 mm ([0061], L 8-10), similar to the typical width of 25-220 mm as taught by Yoshizawa (see Yoshizawa: [0041]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Azuma within Yoshizawa, and leave margins of the Fe-based amorphous alloy ribbon extending 5 mm from the edges of the ribbon vacant of laser irradiation marks. By providing the ribbon with these margins, the time required for processing an Fe-based amorphous alloy ribbon with a laser can be shortened, which contributes remarkably to improvement of the productivity of a laser processing. Further, a total ribbon width of 50-220 mm is practical for producing a magnetic core with a large capacity.
Applying the margins of 5 mm to the ribbon width of 50-220 mm, it can be concluded that modified Yoshizawa teaches that a proportion of a length in the width direction of the laser irradiation mark rows in an entire length in the width direction of the Fe-based amorphous alloy ribbon ranges from  40-47.7% in each direction from the center in the width direction toward both ends in the width direction. Such a proportion falls within the range of at least 37.5% (up to a maximum of 50%) derived from the requirements of the present claim. Thus, modified Yoshizawa satisfies all requirements of the present claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4685980 (“Sato”) – Fe-based amorphous alloy thin strips (i.e. ribbons) which have improved magnetic properties as result of local melting by pulsed laser irradiation in a predetermined pattern 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735